Opinion op the Court, by
Judge Mills.
2 3 c-f- (t, O £ C3 O cr co O CD 3 2. S3 C3 -« to C5 -C O rj c O -w £3 to § C2 §3 ri 'TS O .2* P cr P o gj*f o* *11•‘'error 'coram vobis, One, at least, of the errors assi-gn-''éd' in'that court, if true, was sufficient to quash the execution and bond, to. wit, that the execution issued against’two persons, both of whom had joined in the re-plevin, when the original judgment'was against one only. - There is no exception tothe opinion of the court-, nor is the judgment produced to show that this error is false." Of-course, we must’presume thqtthe court be-ibw.did right in deciding'as it'has done.,
The court of-appeals must presume that error sufficient in law to hare quashed an execution, did not exist in fact, if the inferior court overruled the motion to quash, & the transcript of the record does not show that the error tsxistqd in. fact.
''Tfie judgment must, therefore, be-affirmed with costs.